Order entered October           , 2012




                                               In The
                                      Court of 3ppeaki
                           jfiftb 31131.5tria of Mexass at      fit aUa5

                                         No. 05-12-01176-CR

                        JUVENCIO SAMUEL CARRILLO, Appellant

                                                    V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F10-19275-I

                                             ORDER
       The clerk's record has not been filed in this appeal. Appellant cites to the record;

therefore, it appears the clerk's record has been prepared. Accordingly, we ORDER the Dallas

County Clerk to file the clerk's record within FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk's Office, Criminal

Records Division; and to counsel for all parties.




                                                         DAVID L. BRIDGES
                                                         JUSTICE